DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 29, 2022, has been entered.

Acknowledgments
In the reply, filed on March 29, 2022, Applicant amended claims 1, 2, 9, 13, 15, and 17.
Applicant cancelled claims 7, 12, and 14.
Applicant added new claim 19.
In the final rejection of May 4, 2021, Examiner objected to claims 2, 9, 14, and 17. Applicant amended claims 2, 9, and 17, and cancelled claim 14; however, Applicant did not address all of the objections. Objection is maintained.
Currently, claims 1-6, 8-11, 13, and 15-19 are under examination.

Claim Objections
Claims 1, 2, 5, 6, 9-11, 13, 15-17, and 19 are objected to because of the following informalities:  
	In regards to claim 1, lines 29-30, “the first and second drugs” should be changed to “the drug and the second drug”.
	In regards to claim 2, lines 2-3, “the selected drug” should be changed to “the drug”.
	In regards to claim 2, lines 3-4, “the selected drug” should be changed to “the drug”.
	In regards to claim 5, lines 1-2, “the selected drug” should be changed to “the drug”.
	In regards to claim 5, line 2, “the selected drug” should be changed to “the drug”.
	In regards to claim 6, lines 1-2, “the selected drug” should be changed to “the drug”.
	In regards to claim 6, lines 2-3, “the selected drug” should be changed to “the drug”.
	In regards to claim 9, line 3, “the selected drug” should be changed to “the drug”.
	In regards to claim 10, line 2, “the selected drug” should be changed to “the drug”.
	In regards to claim 11, lines 1-2, “the selected drug” should be changed to “the drug”.
	In regards to claim 11, lines 3-4, “widths of a plurality of coded dosage zones that would correspond to a second selected drug” should be changed to “the second widths of the coded dosage zones that correspond to the second drug which is a second selected drug”.
	In regards to claim 13, lines 2-3, “the plurality of second coded dosage zones are different from the drug doses and the plurality of coded dosage zones” should be changed to “the coded dosage zones of second varying widths are different from the drug doses and the plurality of coded dosage zones of varying widths”.
	In regards to claim 15, lines 1-2, “the second selected drug” should be changed to “the second drug”.
	In regards to claim 15, line 2, “the selected drug” should be changed to “the drug”.
	In regards to claim 16, line 2, “the selected drug” should be changed to “the drug”.
	In regards to claim 16, lines 2-3, “the second selected drug” should be changed to “the second drug”.
	In regards to claim 17, line 7, “the vial” should be changed to “the first vial”.
	In regards to claim 17, line 8, “the drug and a concentration of the drug” should be changed to “the first drug and a concentration of the first drug”.
	In regards to claim 17, line 9, “a first medicine dosing device” should be changed to “the medicine dosing device”.
	In regards to claim 17, line 12, “the first medicine dosing device” should be changed to “the medicine dosing device”.
	In regards to claim 17, line 28, “the first and second drugs” should be changed to “the first drug and the second drug”.
	In regards to claim 17, line 29, “a second medicine dosing device” should be changed to “the second medicine dosing device”.
	In regards to claim 17, line 32, “being marked the second plurality” should be changed to “being marked with the second plurality”.
	In regards to claim 17, lines 36-37, “the first medicine dosing device” should be changed to “the medicine dosing device”.
	In regards to claim 17, lines 37-38, “a sequence of administration of the first drug and the second drug” should be changed to “the sequence of the selection and the administration of the first drug and the second drug”.
	In regards to claim 19, lines 1-2, “the vials and medicine dosing devices” should be changed to “the vial, the second vial, the medicine dosing device, and the second medicine dosing device”.
	In regards to claim 19, line 2, “the drugs” should be changed to “the drug and the second drug”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 19, lines 1-2 recite: wherein “the vials” and medicine dosing devices “are labelled with a time interval of administration of the drugs”; however, such is new matter not described in the Specification. Specification (paragraph [0053]) recites: Additionally, for drugs that are administered at time intervals, the label may be marked with the corresponding time interval, and Specification (paragraph [0046]) recites: Each label 300 is substantially rectangular in shape and is sized based on the volumetric capacity of the medical dosing device to which the label is to be affixed. Thus, it understood from the cited Specification paragraphs [0046][0053] that labels are marked with a time interval for drugs to be administered, wherein the labels are affixed to medical dosing devices. Thus, the Specification does not disclose labelling “the vials” with “a time interval of administration of the drugs”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 16, line 1 recites: The medical treatment kit of “claim 12”. However, claim 12 is a cancelled claim. Thus, the dependency of claim 16 is unclear. For the purposes of examination, claim 16 is being examined as if dependent upon claim 1.
	In regards to claim 17, line 31 recites the limitation "the one".  There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 17, line 31 recites the limitation "the second plurality of coded dosage zones".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broselow (US 6,132,416).
In regards to claim 1, Broselow teaches a medical treatment kit (Figure 1, dosing system [1]) comprising: 
a vial (bottle [11]) including a drug (drug of bottle [11])
a medicine dosing device (syringe [21]) configured to receive the drug from the vial and deliver the drug to a patient, the medicine dosing device being marked with a plurality of coded dosage zones (marked with colored gradations) of varying widths corresponding to predetermined drug doses (Figure 1)(column 6, lines 47-49)(Abstract)
an instrument (Broselow tape) for associating the patient with one of the plurality of coded dosage zones (column 3, lines 16-19)
a second vial (bottle [12]) of a second drug (drug of bottle [12])
a second medicine dosing device (syringe [22]) configured to receive the second drug from the second vial and deliver the second drug to the patient, the second medicine dosing device being marked with coded dosage zones (on syringe [22]) of second varying widths corresponding to second predetermined drug doses (Figure 1)
wherein: the vial and the medicine dosing device are each marked with a first symbol (number “1”), said first symbol corresponding to the drug and a concentration of the drug (column 6, lines 28-46)
the second vial and the second medicine dosing device are each marked with a second symbol (number “2”), said second symbol corresponding to the second drug and a concentration of the second drug (column 6, lines 28-46)
wherein the second symbol is different from the first symbol (Figure 1)
wherein the first and second symbols are numbers (numbers “1” and “2”)
Concerning the limitation wherein the first and second symbols are numbers “corresponding to a sequence in which the first and second drugs are to be administered”, though not stated by Broselow, the structure of the first and second symbols being numbers “1” and “2” of Broselow is capable of performing the intended use of “corresponding to a sequence in which the first and second drugs are to be administered” by the number “1” being capable of conveying that the first drug is to be administered first and the number “2” being capable of conveying that the second drug is to be administered second.
In regards to claim 3, Broselow teaches wherein the medicine dosing device is a syringe [21].
In regards to claim 8, Broselow teaches wherein the instrument is a color coded measuring tape (Broselow tape) (column 3, lines 16-19).
In regards to claim 9, Broselow teaches wherein the patient is measured with the color coded measuring tape to determine the one of the plurality of coded dosage zones to which the medicine dosing device should be filled with the selected drug (column 3, lines 16-24).
In regards to claim 11, Broselow teaches wherein the selected drug is a first selected drug and the widths of the plurality of coded dosage zones corresponding to the first selected drug are different than widths of a plurality of coded dosage zones (on syringe [22]) that would correspond to a second selected drug (drug of bottle [12]) selected to be used in the medical treatment kit (Figure 1).
	In regards to claim 13, Broselow teaches wherein the second drug doses and the plurality of second coded dosage zones are different from the drug doses and the plurality of coded dosage zones (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Broselow, as applied to claim 1 above.
	In regards to claim 2, Broselow (Figure 1) teaches a filling needle (Figure 1, shown but not labeled on syringe [21]) for the medicine dosing device and for drawing the selected drug to be administered from the vial so as to fill the medicine dosing device with a dose of the selected drug corresponding to the one of the plurality of coded dosage zones; however, Broselow (Figure 1) is silent about specifically attaching the filling needle to the medicine dosing device. Broselow teaches another embodiment (Figure 2) comprising a filling needle (hollow needle or tube [34]) for attaching (receives) to a medicine dosing device (syringe [30]) (column 7, lines 1-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filling needle, of the kit of Broselow (Figure 1), to be attached to the medicine dosing device, as taught by Broselow (Figure 2), as it is commonly known in the art that a needle can be attached to a medicine dosing device for a single drug administration to a patient in order to allow for later detachment and disposal of the needle to prevent contamination to other patients and users using the same medicine dosing device.
In regards to claim 10, Broselow teaches instructions including steps for administering the selected drug (column 6, lines 51-61); however, Broselow is silent about whether the instructions are on an instruction sheet. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions, of the kit of Broselow, to be on an instruction sheet, as such will provide a commonly known means in the art for conveniently informing the user on how to use the medical treatment kit to administer the selected drug.
In regards to claim 15, Broselow (Figure 1) teaches wherein the second selected drug is a different concentration than the selected drug (drugs of different concentrations) (column 6, lines 33-34); however, Broselow (Figure 1) does not teach that the second selected drug is a different concentration “of the selected drug”. Broselow teaches another embodiment (Figure 2) wherein a second selected drug is a different concentration of a selected drug (different concentrations of medication) (column 7, lines 6-8). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second selected drug, of the kit of Broselow (Figure 1), to be a different concentration of the selected drug, as taught by Broselow (Figure 2), as such will allow for different concentrations of the same drug (column 7, lines 6-8) to be delivered to the patient depending on the needs of the patient.
In regards to claim 16, Broselow teaches instructions for administering the selected drug and the second selected drug (column 6, lines 51-61); however, Broselow is silent about whether the instructions are on an instruction sheet specifying that the selected drug is to be administered to the patient before the second selected drug is administered to the patient. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions, of the kit of Broselow, to be on an instruction sheet specifying that the selected drug is to be administered to the patient before the second selected drug is administered to the patient, as such an instruction sheet will provide a commonly known means in the art for conveniently informing the user on how to use the medical treatment kit to administer the drugs, and administering the selected drug before the second selected drug, for example, will allow for preparing the patient for drug metabolism or absorption of the second selected drug by the selected drug helping with the drug metabolism or absorption of the second selected drug.
	In regards to claim 18, Broselow teaches dosages for patient medical conditions (cardiac arrest, bradycardia, fever, seizing, broken leg) (column 1, lines 30-38)(column 2, lines 8-15); however, Broselow is silent about wherein the medical treatment kit is specific to a patient medical condition. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit, of Broselow, to be specific to a patient medical condition, as such will allow for accurately allocating the proper volume of drug to the patient in order to effectively treat the particular patient medical condition.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Broselow, as applied to claim 3 above, and further in view of Singh et al (US 6,322,543).
In regards to claim 4, Broselow teaches wherein the syringe has a needle (Figure 1, shown but not labeled on syringe [21]); however, Broselow is silent about wherein the syringe is permanently attached to the needle. Singh et al teaches a medical treatment kit (Figures 2A-2C) wherein a syringe (syringe [6]) is permanently attached to a needle (needle [5]) (column 4, lines 37-41). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe, of the kit of Broselow, to be permanently attached to the needle, as taught by Singh et al, as such will provide for a single-use, disposable syringe in which the hub and collar may be eliminated and will provide for reasons of economy (column 4, lines 37-41).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Broselow, as applied to claim 1 above, and further in view of Baxa et al (US 6,338,200).
	In regards to claim 5, Broselow teaches wherein the vial of the selected drug is labelled with a name of the selected drug (column 3, lines 62-65); however, Broselow is silent about wherein the medicine dosing device is labelled with the name of the selected drug. Baxa et al teaches a medical treatment kit (Figures 4 and 11) wherein a medicine dosing device (syringe [40]) is labelled (plastic rectangle [306]) with a name of a selected drug (Figure 11)(column 6, lines 6-8). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medicine dosing device, of the kit of Broselow, to be labelled with the name of the selected drug, as taught by Baxa et al, as such will provide indicia (column 12, lines 31-34)(column 12, lines 39-41) that will inform the user of the correct drug to be used with the medicine dosing device preventing use of an incorrect drug with the medicine dosing device.
In regards to claim 6, in the modified kit of Broselow and Baxa et al, Broselow teaches wherein the vial of the selected drug is labelled with the concentration of the selected drug (column 3, lines 62-65); however, Broselow is silent about wherein the medicine dosing device is labelled with the concentration of the selected drug. Baxa et al teaches that the medicine dosing device is labelled with the concentration of the selected drug (Figure 11)(column 6, lines 6-8). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medicine dosing device, of the modified kit of Broselow and Baxa et al, to be labelled with the concentration of the selected drug, as taught by Baxa et al, as such will provide indicia (column 12, lines 31-34)(column 12, lines 39-41) that will inform the user of the correct drug concentration to be used with the medicine dosing device preventing use of an incorrect drug concentration with the medicine dosing device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Broselow.
	In regards to claim 17, Broselow teaches a method of administering a plurality of drugs to a patient, the method comprising: 
associating, using an instrument (Broselow tape) included within a medical treatment kit, the patient with one (“yellow”) of a first plurality of coded dosage zones (column 3, lines 18-19)(column 6, lines 56-61)
selecting, from the medical treatment kit, a medicine dosing device [21] and a first vial [11] containing a first drug (column 6, lines 51-55), the vial and the medicine dosing device are each marked with a first symbol (number “1”), said first symbol corresponding to the drug and a concentration of the drug (column 6, lines 28-46)
drawing the first drug from the first vial so as to fill a first medicine dosing device [21] included within the medical treatment kit with a first dose of the first drug wherein the first dose corresponds to the one of the first plurality of coded dosage zones, the first medicine dosing device being marked with the first plurality of coded dosage zones (marked with colored gradations) wherein the first plurality of coded dosage zones are of first varying widths (Figure 1)(column 6, lines 56-58)(column 6, lines 47-49)(Abstract)
selecting, from the medical treatment kit, a second medicine dosing device [22] and a second vial [12] containing a second drug (column 6, lines 51-55), the second vial and the second medicine dosing device are each marked with a second symbol (number “2”), said second symbol corresponding to the second drug and a concentration of the second drug (column 6, lines 28-46), and wherein the second symbol is different from the first symbol (Figure 1), wherein the first and second symbols are numbers (numbers “1” and “2”)
the second medicine dosing device [22] being marked the second plurality of coded dosage zones (on syringe [22]) wherein the second plurality of coded dosage zones are of second varying widths (Figure 1)
administering the first drug and the second drug to the patient using the first medicine dosing device and the second medicine dosing device (column 6, lines 41-45)(column 6, lines 51-55)
Broselow does not state wherein the first and second symbols are numbers “corresponding to a sequence in which the first and second drugs are to be selected and administered”. However, as the first and second symbols of Broselow are the numbers “1” and “2” which occur in a sequence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the numbers of the first and second symbols, of the method of Broselow, to correspond to a sequence in which the first and second drugs are to be selected and administered, as such will inform the user to select and administer the first drug (identified by the number “1”) before the second drug (identified by the number “2”), which will allow, for example, for preparing the patient for drug metabolism or absorption of the second drug by the first drug helping with the drug metabolism or absorption of the second drug. Further, Broselow is silent about drawing the second drug from the second vial so as to fill a second medicine dosing device [22] included within the medical treatment kit with a second dose of the second drug wherein the second dose corresponds to the one of the second plurality of coded dosage zones (on syringe [22]); however, as Broselow teaches a similar step of drawing the first drug from the first vial so as to fill a first medicine dosing device [21] included within the medical treatment kit with a first dose of the first drug wherein the first dose corresponds to the one of the first plurality of coded dosage zones (column 6, lines 56-58), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method, of Broselow, with drawing the second drug from the second vial so as to fill a second medicine dosing device [22] included within the medical treatment kit with a second dose of the second drug wherein the second dose corresponds to the one of the second plurality of coded dosage zones, as such will allow for preparation of the second medicine dosing device with the second drug for injection of the second drug into the patient. Further, Broselow is silent about wherein a sequence of administration of the first drug and the second drug is indicated by instructions associated with the medical treatment kit. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method, of Broselow, with a sequence of administration of the first drug and the second drug indicated by instructions associated with the medical treatment kit, as administering the first drug before the second drug, for example, will allow for preparing the patient for drug metabolism or absorption of the second drug by the first drug helping with the drug metabolism or absorption of the second drug, and such instructions will provide a commonly known means in the art for conveniently informing the user on how to use the medical treatment kit to administer the drugs. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Broselow, as applied to claim 1 above, and further in view of Lampkin (US 3,885,562).
	In regards to claim 19, Broselow is silent about wherein the vials and medicine dosing devices are labelled with a time interval of administration of the drugs. Lampkin teaches a medical treatment kit (Figures 1-3) wherein a medicine dosing device (syringe [10]) is labelled with a time interval of administration of a drug (time that the medicament is to be injected) (column 4, lines 8-17). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medicine dosing devices, of the kit of Broselow, to be labelled with a time interval of administration of the drugs, as taught by Lampkin, as such will provide indicia informing the user of when the drugs are to be injected if the drugs are to be administered at a later time (column 4, lines 13-17). However, while Lampkin teaches a vial for the drug (column 4, lines 4-8), Lampkin is silent about wherein the vial is labelled with the time interval for administration of the drug. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vials, of the modified kit of Broselow and Lampkin, to be labelled with the time interval of administration of the drugs, as such will provide indicia informing the user of when the drugs are to be injected.

Response to Arguments
Applicant's arguments filed March 29, 2022, have been fully considered but they are not persuasive:
	In regards to claims 1 and 17, Applicant argued: The use of such symbols may lead to a dramatic improvement in patient safety. Applicant respectfully submits that none of the cited references disclose the technical problem of the claimed invention, i.e., errors being caused as a result of delivering the multiple medications in the incorrect sequence (see, e.g., paragraph [0067]). Nor do the cited references, either individually or in combination, disclose the solution to this technical problem, i.e., the first and second symbols are numbers corresponding to a sequence in which the first and second drugs are to be administered in the manner presently defined (Remarks, page 8). Examiner disagrees. First, the claims do not recite “errors being caused as a result of delivering the multiple medications in the incorrect sequence”, as argued by Applicant, thus not having to be disclosed by the prior art of record. Second, in regards to claim 1 reciting a medical treatment kit, Broselow teaches wherein the first and second symbols are numbers (numbers “1” and “2”). Concerning the limitation wherein the first and second symbols are numbers “corresponding to a sequence in which the first and second drugs are to be administered”, though not stated by Broselow, the structure of the first and second symbols being numbers “1” and “2” of Broselow is capable of performing the intended use of “corresponding to a sequence in which the first and second drugs are to be administered” by the number “1” being capable of conveying that the first drug is to be administered first and the number “2” being capable of conveying that the second drug is to be administered second. Third, in regards to claim 17 reciting a method of administering a plurality of drugs to a patient, Broselow teaches wherein the first and second symbols are numbers (numbers “1” and “2”). However, Broselow does not state wherein the first and second symbols are numbers “corresponding to a sequence in which the first and second drugs are to be selected and administered”. However, as the first and second symbols of Broselow are the numbers “1” and “2” which occur in a sequence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the numbers of the first and second symbols, of the method of Broselow, to correspond to a sequence in which the first and second drugs are to be selected and administered, as such will inform the user to select and administer the first drug (identified by the number “1”) before the second drug (identified by the number “2”), which will allow, for example, for preparing the patient for drug metabolism or absorption of the second drug by the first drug helping with the drug metabolism or absorption of the second drug.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEFALI D PATEL/Primary Examiner, Art Unit 3783